DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 104905584 A (cited by Applicant; Citations are to machine translation provided herewith) to Yu in view of US 2009/0106905 A1 to Ochi.
As to claims 1, 9 and 10, Yu teaches a posture measuring device, wherein the posture measuring device comprises 
fiber optic sensor (¶[0023]), 
a signal processing unit (7) electrically connected to the fiber optic sensor respectively (¶[0024]), and 
a power supply unit electrically connected to the signal processing unit (inherently disclosed since signal processing unit is a computer); 
the posture measuring device further comprises a prompting unit (¶[0028]) and/or a wireless communications unit electrically connected to the signal processing unit (¶[0027]); 
the fiber optic sensors detect changes in optical signals generated from changes in applied pressures on the sensors (¶[0016], [0023]), and 
the signal processing unit analyzes a posture of a user on the basis of changes in optical signals generated from changes detected by the fiber optic sensors in applied pressures on the sensors (¶[0029]).
	Yu does not teach two fiber optic sensors arranged side by side or parallel arranged in front and rear. Ochi teaches the two fiber optic sensors are arranged side by side or parallel arranged in front and rear (each fiber optic bundle 30 constitutes a fiber optic sensor comprising parallel fibers 30a, 30b (Figs. 2b, 3) and arranged in front and rear (Fig. 2a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two fiber optic sensors of Ochi in the device of Yu to provide a pressure distribution for comprehensive analysis of posture.

As to claim 2, Yu further teaches the fiber optic sensor is a fiber optic pressure sensor in a planar shape (… “a cascaded fiber grating arranged in the cushion wrapping layer” [0009]).

As to claim 3, Ochi further teaches the fiber optic pressure sensor is rectangular or square (Fig. 3 shows fibers 30a, 30b forming a rectangular shape).

As to claim 4, Yu discloses the optical signal is light intensity, wavelength, modulation frequency or phase (inherent in fiber Bragg grating FBG or a long period fiber grating LPG [0012], [0023]).

As to claim 5, Examiner takes Official Notice that the claimed signal processing unit and MCU connection are known for fiber optic pressure sensing. One of ordinary skill in the art would have provided the claimed components and connection with the system of Yu to provide an optical sensor system for analysis of pressure data.  Applicant may traverse the Official Notice according to the procedures set forth in MPEP 2144.03 C.

As to claim 8, Ochi further teaches the posture measuring device comprises another two fiber optic sensors, whereby four fiber optic sensors are respectively arranged in a left front side, a right front side, a left rear side, and a right rear side; and all the four fiber optic sensors are electrically connected with the signal processing unit (each fiber optic bundle 30 constitutes a fiber optic sensor comprising parallel fibers 30a, 30b (Figs. 2b, 3).

As to claim 11, Yu teaches the fiber optic sensor is a fiber optic pressure sensor in a planar shape (… “a cascaded fiber grating arranged in the cushion wrapping layer” [0009]). Ochi teaches the fiber optic pressure sensor is rectangular or square (Fig. 3 shows fibers 30a, 30b forming a rectangular shape). Yu teaches the optical signal is light intensity, wavelength, modulation frequency or phase (inherent in fiber Bragg grating FBG or a long period fiber grating LPG [0012], [0023]).

As to claim 12, Examiner takes Official Notice that the claimed signal processing unit and MCU connection are known for fiber optic pressure sensing. One of ordinary skill in the art would have provided the claimed components and connection with the system of Yu to provide an optical sensor system for analysis of pressure data.  Applicant may traverse the Official Notice according to the procedures set forth in MPEP 2144.03 C.

As to claim 15, Ochi further teaches the posture measuring device comprises another two fiber optic sensors, whereby four fiber optic sensors are respectively arranged in a left front side, a right front side, a left rear side, and a right rear side; and all the four fiber optic sensors are electrically connected with the signal processing unit (each fiber optic bundle 30 constitutes a fiber optic sensor comprising parallel fibers 30a, 30b (Figs. 2b, 3).

As to claim 16, Yu teaches the fiber optic sensor is a fiber optic pressure sensor in a planar shape (… “a cascaded fiber grating arranged in the cushion wrapping layer” [0009]). Ochi teaches the fiber optic pressure sensor is rectangular or square (Fig. 3 shows fibers 30a, 30b forming a rectangular shape). Yu teaches the optical signal is light intensity, wavelength, modulation frequency or phase (inherent in fiber Bragg grating FBG or a long period fiber grating LPG [0012], [0023]).

As to claim 17, Examiner takes Official Notice that the claimed signal processing unit and MCU connection are known for fiber optic pressure sensing. One of ordinary skill in the art would have provided the claimed components and connection with the system of Yu to provide an optical sensor system for analysis of pressure data.  Applicant may traverse the Official Notice according to the procedures set forth in MPEP 2144.03 C.

As to claim 20, Ochi further teaches the posture measuring device comprises another two fiber optic sensors, whereby four fiber optic sensors are respectively arranged in a left front side, a right front side, a left rear side, and a right rear side; and all the four fiber optic sensors are electrically connected with the signal processing unit (each fiber optic bundle 30 constitutes a fiber optic sensor comprising parallel fibers 30a, 30b (Figs. 2b, 3).
Allowable Subject Matter
Claims 6, 7, 13,14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791